 564DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Western Colorado Power Company,Employer-In this consolidated proceeding, the Employer-Peti-PetitionerandInternational Brotherhood of Electri-tioners seek clarification of their bargaining units by thecalWorkers,Local No. 57specific exclusion of approximately 133 employees oc-cupying a number of job classifications now included inUtahPower and Light Company,Employer-Petitionerthe units. The Employers contend that these individu-andInternational Brotherhood of ElectricalWork-als are supervisors.'ers, Local No. 57. Cases 27-UC-19and27-UC-20At the hearing the parties stipulated that the em-ployees occupying the position oftraveling constructionMay 28, 1971foremanare supervisors and should be excluded fromthe unit. The record supports this stipulation, and it isDECISION AND ORDERhereby accepted.BY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSCrew Supervisorsan-The category of "crew supervisor" encompasses ap-Upon petitions of The Western Colorado PowerCompany and Utah Power and Light Company forproximately 82 employees in 3 subclassifications: gangfore-clarification of unit duly filed on July 16, 1970, underforeman, cable-splicer foreman, and substation fore-man. Employees in this category are assigned particu-Section 9(b) of the National Labor Relations Act, aslar job projects, satisfactory completion of which theyamended, a hearing was held on July 30, 1970, beforeare responsible for, and each directs one or more crewsHearing Officer Allison E. Nutt. On September 25,in the performance of the work, assigning individual1970, the Regional Director for Region 27 issued ancrew members to specific tasks required by the project.order transferring the case to the Board. Thereafter,They are paid from $40 to $80 a month more thanbriefs were filed by the Petitioner and the Union. Onjourneymen crew members, and most cases are respon-December 1, 1970, the Board remanded this con-sible for keeping time records on the crew members'solidated proceeding to the Regional Director for theattendance.purpose of conducting a further hearing. In accordanceThe greatest number of crew supervisors are gangwith the Board's remand, a further hearing beforeforemen who work at the building, maintenance, andHearing Officer Nutt was held on December 28 and 29,repair of power lines. A gang foreman takes a crew1970.ranging from 3 to 10 employees out to a project site, thePursuant to the provisions of Section 3(b) of thenumber being determined by higher management, butNational Labor Relations Act, as amended, the Na-the gang foremen may recommend that more men betional Labor Relations Board has delegated its powersassigned because of the needs anticipated on a particu-in connection with this case to a three-member panel.lar job. The gang foreman works out the details of theThe Board has reviewed the Hearing Officer's rulingsperformance of the project within the Company's spe-made at the hearing and finds that they are free fromcifications. He spends some time doing the same workprejudicial error. The rulings are hereby affirmed.as is performed by crew members, but upwards of 50Upon the entire record in this case the Board finds:percent of his time is spent in planning, directing, and1.The Employers are engaged in commerce withinother noncrew work. He can generally excuse a manthe meaning of the Act, and it will effectuate the pur-from work for part of a day for personal reasons if, inposes of the Act to assert jurisdiction herein.his judgment, the man is not needed, and he can send2.The Union involved herein is a labor organizationa man home who appears to be drunk. Gang foremenwithin the meaning of the Act and claims to representhave limited authority to assign overtime and havecertain employees of the Employers.effectively recommended that crew members be trans-3.The Employers are public utilities engaged in theferred.production and distribution of electrical energy inThere is one cable-splicer foreman. He is in chargeUtah, Colorado, Idaho, and Wyoming. The Employersof three crews, each of which consists of a workinghave recognized the Union as the bargaining represent-foreman, a journeyman splicer, and a cable-splicer at-ative of all their production and maintenance em-tendant. He divides his time among the crews, givingployees for more than 30 years. The parties stipulatedinstructions to each of the working foremen who exer-that the bargaining unit for each Company be describedas follows:'We reject the Union's contention that these petitions for unit clanfica-All production and maintenance employees in-tion should not be entertained because the units as presently constituted arecluding accounting, clerical, sales and engineeringcovered by unexpired collective-bargaining agreements and there is no evi-denceemployees but excluding professional employees,that the units have ever been certified by the Board These circum-e,stances do not make such petitions inappropriate See, e g,Seaway Foodsupervisors and guards as defined in the Act.Town,Inc,171 NLRB No107190 NLRB No. 111 WESTERN COLORADO POWER COcise immediate direction over the work. The cable-splicer foreman has limited authority to assign over-time.There are about 11 substation foremen, whose dutiesand authority are similar to those of the gang foremen.The crews working under them construct power sub-stations and install, test, and maintain substationequipment. Some of the substation foremen spendabout 75 percent of their time in charge of a crew of fiveemployees and the remaining 25 percent in charge ofaugmented crews which may include a gang foreman.Their regular crews include a working foreman. Othersubstation foremen spend only about 30 percent of theirtime with a crew and the balance of their time workingalone.We find that the crew supervisors have authority toassign and responsibly to direct employees in a mannerrequiring the use of independent judgment, and thusare supervisors within the meaning of the Act. Accord-ingly, we shall exclude them from the units.'Senior Electronic TechniciansTwo senior electronic technicians, under a generalcommunications supervisor, maintain the communica-tions system for Petitioner Utah Power and Light Com-pany. Each is in charge of five electronic technicians atdifferent locations who report to him by radio. He cangive a technician time off for personal reasons. Hechecks the timesheets submitted by the technicians andis responsible for their accuracy. He can assign a tech-nician from one location to another to cover a tempo-rary need. Thus, it appears that these employees haveauthority resembling that of the crew supervisors andwe shall exclude them from the unit.Traveling Maintenance ForemenThere are two traveling maintenance foremen whosplit between them a pool of eight journeymen. Theforemen normally take their crews out of the homestation on Monday and return on Friday, arranging forthe crews' room and board and keeping their timerecords. They can let men off work for an afternoon,assign overtime within certain general guidelines, andhave effectively recommended laying off temporary em-ployees hired for specific maintenance jobs over whichthe traveling maintenance foremen were in charge.They assign employees to do specific portions of thework on a job, direct them in their work, and enforcesafety rules.We shall exclude them as supervisors.'Crew supervisors are employed by both Employer-Petitioners The.,her classificationsdiscussedin thisDecision relate only to Petitioner UtahPower and Light CompanyShift Foremen565Approximately 20 shift foremen in various powerplants involved in this proceeding are each in charge ofbetween 3 and 7 employees, principally control roomoperators and auxilliary operators. The shift foremenare paid about $100 a month more than the controlroom operators. The power plants are in operation 24hours a day and, except during the day shift, the shiftforemen are the senior persons in charge. The operatorsnormally perform their regular jobs without a greatdeal of supervision, but the shift foremen will assignthem work "if something out of the ordinary comesup." Shift foremen assign overtime in emergencies, ar-range for replacements for employees who call in sick,and can send a man home if he is drunk. They aresometimes asked to make recommendations regardingpromotion. All these circumstances persuade us thatthe shift foremen are supervisors and we shall excludethem.Mechanical and Electrical Maintenance ForemenThere are about eight employees in two classifica-tions of maintenance foreman: electrical and mechani-cal.-They are responsible, respectively, for the electricaland nonelectrical maintenance at power plants andsubstations.Electricalmaintenance foremen are incharge of crews ranging from two to seven employees;they do not work a regular shift, have general authorityto assign overtime, and make recommendations withrespect to promotions and transfers of employees, andas to whether they can be spared for vacations, whichrecommendations are generally followed. They checkemployees' timesheets and maintain a performance rat-ing for new employees. The mechanical maintenanceforemen work with a crew of 10 employees: 4 mechan-ics, 4 apprentices, a painter, and a skilled helper. Theycheck employees' timesheets and have limited au-thority to assign overtime.Maintenance foremen inboth of these classifications appear to be engaged in theresponsible direction of employees and the assignmentof employees in a manner requiring the use of inde-pendent judgment. In addition, the electrical mainte-nance foremen appear to have authority effectively torecommend promotions and transfers. We find both ofthese classifications to be supervisory, and they areexcluded from the unit.Senior DispatchersThis group of about five employees works in round-the-clock shifts in a dispatcher's office which houses achief dispatcher and, during each shift, a senior dis-patcher, a dispatcher, and a junior dispatcher. Thisoffice controls the power flow for the entire system. Thechief dispatcher is present only during the day shift and 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe senior dispatcheris incharge during the othershifts.However, the senior dispatcher exercises nosupervisory functions over the dispatcher or the juniordispatcher,who apparently perform their respectivejobs independently, and can effect the assignment ofother employees only remotely by calling for a linecrew at an outlying station in emergency situations. Inshort, the senior dispatchers have no authority withregard to other employees not enjoyed by persons withsimilar job titles whom the Board has previously foundnot to be supervisors.' We find that they are properlyincluded in the bargaining unit.Chief Operators:Hydroplants and TerminalSubstationthey make regular evaluations of newer employees. Achief operator who testified on behalf of the Union hadfewer of these functions, and the level of his authorityappeared to be generally of a lower grade, but he hadoccupied this position for only 2 months prior to thehearing and it may be that the limitations on his au-thority are attributable to his inexperience in the job.The chief operator at the Terminal substation has acrew of two maintenance men and an operator, and isin charge of the substation about 5 hours a day in theabsence of the superintendent who also has jurisdictionover several smaller substations. Part of the chiefoperator's job is to see that safety rules are enforced.We find that the chief operators also perform super-visory duties, and we shall exclude them from the unit.There is a chief operator in each of eight hydroplantsand at the "Terminal" substation, the largest substa-tion of Petitioner Utah Power and Light Company.Chief operators at the hydroplants report directly tothe plant superintendents and direct up to 18 em-ployees in 3 shifts. They are responsible for the opera-tion of the plant 2 days a week and a month every year,in the absence of their superintendents. They have spe-cial company phones at home so that they can receiveemergency calls 24 hours a day and order the necessarymaintenance and repairs. They have authority to assignovertime, grant time off, and enforce safety rules, and'SeeThe Connecticut Light and Power Company,121 NLRB 768, 770,and cases cited thereinORDERIt is hereby ordered that the collective-bargainingunits of production and maintenance, accounting, cleri-cal, sales, and engineering employees of The WesternColorado Power Company and Utah Power and LightCompany, represented by International Brotherhoodof ElectricalWorkers, Local No. 57, be, and theyhereby are, clarified by excluding from The WesternColorado Power Company unit, the crew supervisors,and by excluding from the Utah Power and Light Com-pany unit, the crew supervisors, senior electronic tech-nicians, traveling maintenance foremen, shift foremen,mechanical and electrical maintenance foremen, hy-droplant and Terminal substation chief operators, andtraveling construction foremen.